 Case 1:20-cv-07582-RMB Document 13 Filed 08/25/20 Page 1 of 1 PageID: 157




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

________________________
                                     :
ARYEH GOODMAN,                       :
                                     :        Civ. No. 20-7582 (RMB)
                     Petitioner      :
                                     :
         v.                          :             ORDER
                                     :
DAVID ORTIZ, Warden,                 :
                                     :
               Respondent            :
________________________             :


     For the reasons set forth in the accompanying Opinion,

     IT IS therefore on this 25th day of August 2020,

     ORDERED that the petition for writ of habeas corpus under 28

U.S.C.   §    2241    (Dkt.   No.   1)   is   GRANTED,     and   the   BOP   shall

immediately apply Petitioner’s 120 days of Earned Time credit under

the First Step Act; and it is further

     ORDERED that the Clerk shall close this matter.



                                              s/Renée Marie Bumb
                                              RENÉE MARIE BUMB
                                              UNITED STATES DISTRICT JUDGE
